         Case 2:20-cv-01516-AC Document 4 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES KESTER,                                       1:20-cv-01025-JDP (PC)
12                       Plaintiff,
13                                                        ORDER TRANSFERRING CASE TO THE
             v.
                                                          SACRAMENTO DIVISION OF THE
14    KOKOR, et al.,                                      EASTERN DISTRICT OF CALIFORNIA

15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
18   U.S.C. § 1983, together with a request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
19
            In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged
20
     violations took place in Sacramento County, which is part of the Sacramento Division of the
21
     United States District Court for the Eastern District of California. Therefore, the complaint should
22
     have been filed in the Sacramento Division.
23
            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
24
     court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
25
     will be transferred to the Sacramento Division. This court will not rule on plaintiff's request to
26
     proceed in forma pauperis.
27
            Good cause appearing, IT IS HEREBY ORDERED that:
28
            1. This action is transferred to the United States District Court for the Eastern District of
                                                       1
          Case 2:20-cv-01516-AC Document 4 Filed 07/29/20 Page 2 of 2

 1   California sitting in Sacramento; and

 2            2. All future filings shall refer to the new Sacramento case number assigned and shall be

 3   filed at:

 4                                  United States District Court
                                    Eastern District of California
 5                                  501 “I” Street, Suite 4-200
                                    Sacramento, CA 95814
 6
              3. This court has not ruled on plaintiff’s request to proceed in forma pauperis.
 7

 8
     IT IS SO ORDERED.
 9

10
     Dated:      July 29, 2020
11                                                       UNITED STATES MAGISTRATE JUDGE

12

13   No. 204.

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
